J-S61003-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RONALD MADISON                             :
                                               :
                       Appellant               :   No. 3383 EDA 2018

        Appeal from the Judgment of Sentence Entered November 1, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0004207-2017,
               CP-51-CR-0004248-2017, CP-51-CR-0004366-2017


BEFORE:      BOWES, J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY BOWES, J.:                                  FILED JULY 24, 2020

        Ronald Madison appeals from the aggregate judgment of sentence of

ten to twenty years of imprisonment imposed after he entered open guilty

pleas to various counts of robbery in the above-captioned cases.1 We affirm.




____________________________________________


*   Former Justice specially assigned to the Superior Court.

1  Appellant’s notices of appeal, filed at each docket implicated at Appellant’s
sentencing hearing, include all three case numbers, in violation of this Court’s
ruling in Commonwealth v. Creese, 216 A.3d 1142, 1143 (Pa.Super. 2019),
that such practice violates our Supreme Court’s decision in Commonwealth
v. Walker, 185 A.3d 969 (Pa. 2018). By order of November 25, 2019, we
stayed this appeal pending en banc consideration of whether the inclusion of
more than one number a notice of appeal violates Walker. On July 9, 2020,
this Court held that it does not. See Commonwealth v. Johnson, ___ A.3d
___, 2020 Pa. Super. 164 (Pa.Super. July 9, 2020) (en banc). Accordingly, we
lift the stay and proceed to address the merits of the appeal.
J-S61003-19


      The Commonwealth offered the following factual bases for Appellant’s

guilty pleas.

            On March 7, 2017, approximately 9:15 a.m., this defendant
      walked into the Wells Fargo bank located at 2843 North Broad
      Street. He handed a withdrawal slip in the name of Jason Williams
      over to the teller.

            On the back of that slip was the words, Put money over now.
      That teller handed this defendant $2,500 in U.S. currency, and the
      male fled, leaving behind the demand letter.

            It was tested by Philadelphia Police, and a positive
      fingerprint came back to [Appellant].

             A photo . . . of [Appellant] was shown to the victim, who
      positively identified this defendant as the person who handed him
      the note.

            On March 13, 2017, at approximately 11:25 a.m. -- and this
      is going to No. 3, Your Honor, which is 4207-2017 -- March 13,
      2017, at 11:25 a.m., [Appellant] walked into the Wells Fargo bank
      located at 700 Adams Avenue, here in the City and County of
      Philadelphia. He handed over a withdrawal slip with the name
      Jason Williams on it and a piece of paper which read, Give me the
      money before someone gets hurt.

             Before any money could be handed over, [Appellant] did flee
      the scene. Surveillance video was shown to -- was viewed by
      detectives, who looked similar to the person that robbed the last
      Wells Fargo bank. A photo array was shown to the victim. He did
      positively identify [Appellant] a[s] the one who handed over the
      note.

N.T. Guilty Plea, 8/9/18, at 9-11.

            On March 27, 2017, at approximately 4:10 in the morning,
      the victim in this case was walking to his house at the 1300 block
      of West Allegheny Avenue when a navy blue Chevy TrailBlazer
      pulled up. [Appellant] got out, approached the victim, pulled out
      a black handgun and stated, Give me everything. [Appellant]
      turned the victim around, reached into the victim’s pocket and
      pulled out his cell phone and some money -- the cell phone was a

                                     -2-
J-S61003-19


      Galaxy S7 -- and fled in that Chevy TrailBlazer. Police were called.
      When they arrived on scene, they asked the victim for his phone
      number. He gave it to them, and they tracked it to the 1100 block
      of Roy Street. Officers responded to that location, which is just
      down the street.

            They did see [Appellant] inside the blue Chevy TrailBlazer
      on the stolen cell phone. The victim was brought to the scene
      where he identified this individual as the person that robbed him.
      He also has a previous conviction, which would make him ineligible
      to carry a firearm.

N.T. Guilty Plea, 8/6/18, at 9-10.

      Upon these facts, the trial court accepted Appellant’s guilty pleas to two

counts of robbery, one count of attempted robbery, and one violation of the

uniform firearms act (“VUFA”). At a November 1, 2018 sentencing hearing,

the trial court heard substantial mitigating evidence presented by Appellant,

including testimony from a social worker with the Institute for Community

Justice who indicated that Appellant was eager to utilize the provided services

and now had a support system that he has never had before.            See N.T.

Sentencing, 11/1/18, at 9-11. The Commonwealth, however, noted that while

many people suffer from addiction, they do not all turn to violence the way

Appellant repeatedly had done; therefore, it requested consecutive standard-

range sentences for an aggregate term of fifteen to thirty years. Id. at 13-

14.   At the conclusion of the hearing, the trial court imposed concurrent,

standard-range sentences on the convictions, resulting in an aggregate

sentence of ten to twenty years of imprisonment.




                                     -3-
J-S61003-19


      Appellant filed a timely post-sentence motion, and a timely notice of

appeal after the trial court denied the motion. Both Appellant and the trial

court thereafter complied with Pa.R.A.P. 1925.         Appellant presents one

question for this Court’s consideration: “Is the sentence imposed unduly harsh

and excessive under the circumstances of this case?” Appellant’s brief at 5.

      We begin with a review of the applicable law.

      An appellant is not entitled to the review of challenges to the
      discretionary aspects of a sentence as of right. Rather, an
      appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction. We determine whether the
      appellant has invoked our jurisdiction by considering the following
      four factors:

            (1) whether appellant has filed a timely notice of
            appeal; (2) whether the issue was properly preserved
            at sentencing or in a motion to reconsider and modify
            sentence; (3) whether appellant’s brief has a fatal
            defect; and (4) whether there is a substantial question
            that the sentence appealed from is not appropriate
            under the Sentencing Code.

Commonwealth v. Samuel, 102 A.3d 1001, 1006-07 (Pa.Super. 2014)

(citations omitted).

      Appellant filed a timely notice of appeal and raised his sentencing claims

in a timely post-sentence motion seeking reconsideration of his sentence.

Appellant’s brief contains a statement of reasons relied upon for his challenge

to the discretionary aspects of his sentence as required by Pa.R.A.P. 2119(f).

Thus, we consider whether Appellant has raised a substantial question.

      Appellant raises a claim that his sentence is excessive in conjunction

with an assertion that the trial court failed to consider mitigating factors. See


                                      -4-
J-S61003-19


Appellant’s brief at 19. We have held that this combination raises a substantial

question that the sentence is not appropriate under the sentencing code. See

Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa.Super. 2014).

Therefore, we proceed to address the merits of Appellant’s claim.

      “When reviewing sentencing matters, this Court must accord the

sentencing court great weight as it is in the best position to view the

defendant’s character, displays of remorse, defiance or indifference, and the

overall effect and nature of the crime.” Commonwealth v. Edwards, 194
A.3d 625, 637 (Pa.Super. 2018) (cleaned up).         “We cannot re-weigh the

sentencing factors and impose our judgment in the place of the sentencing

court.” Commonwealth v. Macias, 968 A.2d 773, 778 (Pa.Super. 2009).

Rather, we review the sentencing court’s sentencing determination for an

abuse of discretion.

      In this context, an abuse of discretion is not shown merely by an
      error in judgment. Rather, the appellant must establish, by
      reference to the record, that the sentencing court ignored or
      misapplied the law, exercised its judgment for reasons of
      partiality, prejudice, bias or ill will, or arrived at a manifestly
      unreasonable decision.

Commonwealth v. Antidormi, 84 A.3d 736, 760 (Pa.Super. 2014).

      “When imposing sentence, a court is required to consider the particular

circumstances of the offense and the character of the defendant.              In

considering these factors, the court should refer to the defendant’s prior

criminal record, age, personal characteristics and potential for rehabilitation.”
Id. at 761 (citations and quotation marks omitted). “And, of course, the court

                                      -5-
J-S61003-19


must consider the sentencing guidelines.” Commonwealth v. Coulverson,

34 A.3d 135, 144 (Pa.Super. 2011) (cleaned up).

      With these principles in mind, we consider Appellant’s arguments, which

he summarizes as follows:

               The imposition of a non-mitigated sentence is excessive
      under the circumstances. Several mitigating factors are present
      in the matters sub judice. The 47 year-old [Appellant] accepted
      responsibility, exhibited remorse, was apologetic for his actions,
      did not physically injure anyone during his crimes, committed the
      crimes over a relatively brief three week period, committed the
      crimes as a result of opiate addiction, and took steps to address
      and rectify his drug dependence while incarcerated. These facts
      warrant imposition of a mitigated sentence.

              The imposition of a non -mitigated sentence upon
      [Appellant], in light of the numerous mitigating factors referenced
      above, results in a sentence that is both clearly unreasonable and
      excessive under the circumstances including the appellant’s age,
      lawful work history, drug addiction, acceptance of responsibility,
      remorse, and rehabilitative needs.

Appellant’s brief at 26.

      The trial court responded to Appellant’s arguments as follows.

      During the sentencing hearing, this court carefully listened as
      Appellant’s counsel set forth mitigating circumstances calling for
      a reduced sentence and also the court reviewed the pre-sentence
      reports, which outlined Appellant’s horrendous criminal history.
      This court also considered Appellant’s mitigating evidence, which
      is reflected in the record where this Court noted that it had
      considered that evidence in deciding upon a sentence.

            Regarding the claim alleging that this court did not consider
      Appellant’s rehabilitative needs, this court did consider them in
      fashioning the sentence imposed on Appellant.           This court
      carefully reviewed all of the reports and despite the seriousness
      of the underlying crimes, it decided against imposing a more
      serious sentence, one which would have reflected the seriousness
      of the offenses committed by Appellant and which would have

                                     -6-
J-S61003-19


      protected the public from Appellant for a far longer period of time.
      Although this court did not parrot every word in 42 Pa.C.S.
      § 9721(b), the certified record reveals it thoroughly considered
      appropriate factors prior to imposing sentence.          This court
      witnessed [A]ppellant during the guilty plea hearing and properly
      considered the nature and circumstances of his offenses, as well
      as his personal history and sincere expression of remorse.

             Finally, Appellant’s sentence was not excessive in light of
      the seriousness of the underlying matters and the fact that
      Appellant committed three separate robberies and during one of
      them he threatened the victim with a firearm. In fact, in this
      court’s view the aggregate sentence manifested leniency given the
      underlying facts and the importance of protecting the public from
      criminal violence. In a case where the maximum imposable
      sentence was far greater, it could be said that the sentence was
      too low. In any event, this court considered all relevant factors in
      deciding upon a sentence. That was all the law required and, thus,
      it is suggested that the Honorable Court deem this issue to be
      lacking in merit.

Trial Court Opinion, 3/25/19, at 3-4 (citations and unnecessary capitalization

omitted).

      Reviewing the certified record in accordance with the applicable legal

principles, we discern no basis to disturb Appellant’s sentence. The trial court

considered the applicable sentencing factors, including the mitigating evidence

and Appellant’s rehabilitative needs, and imposed standard-range, concurrent

sentences for a term less that the Commonwealth sought, but appropriate to

protect society. See N.T. Sentencing, 11/1/18, at 15-17. Hence, Appellant

has failed to demonstrate that “sentencing court ignored or misapplied the

law, exercised its judgment for reasons of partiality, prejudice, bias or ill will,

or arrived at a manifestly unreasonable decision,” and thus has not established

that the trial court abused its discretion. Antidormi, supra at 760.

                                       -7-
J-S61003-19


       Appellant essentially asks this Court to re-weigh the factors and

conclude that a mitigated-range sentence is more appropriate, an undertaking

this Court cannot do. See Macias, supra at 778. Consequently, no relief is

due.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/24/20




                                   -8-